DISMISSED and Opinion Filed October 7, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                No. 05-22-00604-CV

             JAKAYA TRACLASIA RIDER, Appellant
                            V.
    AMERICAN HOMES 4 RENT PROPERTIES EIGHT, LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-02165-E

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                             Opinion by Justice Myers
      Before the Court is appellant’s motion to dismiss the appeal in this eviction

case. Because appellant is no longer in possession of the property, she no longer

wishes to pursue the appeal. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).




                                          /Lana Myers//
220604f.p05                               LANA MYERS
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JAKAYA TRACLASIA RIDER,                      On Appeal from the County Court at
Appellant                                    Law No. 5, Dallas County, Texas
                                             Trial Court Cause No. CC-22-02165-
No. 05-22-00604-CV          V.               E.
                                             Opinion delivered by Justice Myers.
AMERICAN HOMES 4 RENT                        Justices Pedersen, III and Garcia
PROPERTIES EIGHT, LLC,                       participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.



Judgment entered this 7th day of October, 2022.




                                       –2–